Case 1:19-cr-00425-GBD Document 17 Filed 06/18/21 /Page-d.of 1

 
 
  
  

MATTHEW J. KLUGER
ATTORNEY AT LAW

 

888 GRAND CONCOURSE, suITE
BRONX, NEW York 10451 is iy e
(718) 293-4900 * FAX (718) 618-0140 eo

www.klugerlawfirm.com ”

June 18, 2021

 

 

SO ORDERED
By ECF ;
Honorable George B. Daniels June 3g endant Sentencing is adjourned from
U.S. District Court Judge until August! 1, 2021 at10:00 a.m.
Southern District of New York oa — .
500 Pearl Street GU 2 EG: bD Tiesto
New York, NY 10007 ~S (EIS ER IVANTEES
Re: United States v. Francis Javier Pimentel-Tavares
19 Cr. 425 (GBD)
Dear Judge Daniels:

I represent defendant Francis Pimentel-Tavares in the above-referenced matter.
On February 17, 2021, Mr. Pimentel-Tavares appeared before your Honor and pled guilty
to Count One of Information 19 CR 425 (GBD) charging him with conspiring to
distribute and possess with intent to distribute heroin and fentanyl in violation of 21
U.S.C. § 841 (b)(1)(A). Sentencing is scheduled for June 23, 2021 at 1:00 p.m.

The defense just received a number of letters addressed to the Court on Mr.
Pimentel-Tavares’s behalf. Unfortunately, most of them are in Spanish and need to be
translated. Additionally, defense counsel has several upcoming sentencings and could
benefit from some additional time to put together Mr. Pimentel-Tavares’s sentencing
submission. For these reasons, the defense respectfully requests that sentencing be

adjourned to early August 2021.

A.U.S.A. Nicholas Chiuchiolo consents to this request on behalf of the
Government.

Thank you.

Respectfully,

/s/_ Matthew J. Kluger
Matthew J. Kluger, Esq.

cc: AUSA Nicholas Chiuchiolo

 
